                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

 TUNITA MCKENZIE,                          )
                                           )
               Plaintiff,                  )
                                           )
       v.                                  ) CASE NO. 3:18-CV-630-WKW
                                           )          [WO]
 FOLLETT CORPORATION,                      )
                                           )
               Defendant.                  )

                                      ORDER
      On March 18, 2019, without seeking leave, Plaintiff filed an amended

complaint that added “Follett Hgher [sic] Education Group, Inc.” as a defendant.

(Doc. # 21.)      Though the amended complaint was timely under the court’s

scheduling order (Doc. # 17), it was not filed as a motion to amend the complaint as

required by Federal Rule of Civil Procedure 15 and the scheduling order. Since the

time to amend as a matter of course has passed, see Fed. R. Civ. P. 15(a)(1), Plaintiff

may only file an amended complaint with the other party’s written consent or the

court’s leave, see Fed. R. Civ. P. 15(a)(2). That Plaintiff’s first complaint was filed

pro se does not matter under Rule 15.

      Plaintiff’s amended complaint will therefore be stricken from the record. If

she still seeks to amend her complaint, Plaintiff must file a motion to do so.
     It is therefore ORDERED that Plaintiff’s amended complaint (Doc. # 21) is

STRICKEN from the record.

     DONE this 20th day of March, 2019.

                                         /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE
